                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

TERRENCE J. HANCOCK, et al.,                  )
                                              )
                       Plaintiffs,            )       CIVIL ACTION
                                              )
       vs.                                    )       NO. 21 C 178
                                              )
WAYNE’S TRUCKING, LLC, an Illinois            )       JUDGE JOHN J. THARP, JR.
limited liability company,                    )
                                              )
                       Defendant.             )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on February 19, 2021, request this court enter judgment against Defendant, WAYNE’S TRUCKING,

LLC, an Illinois limited liability company. In support of this motion, Plaintiffs state:

       1.      On February 19, 2021, this court entered default against Defendant and granted

Plaintiffs’ request for an order directing Defendant to turn over its monthly fringe benefit

contribution reports for the time periods June 2020 through August 2020 and November 2020

through the present [Dkt. 8]. The court granted Defendant until February 26, 2021 to respond or

object to the motion to compel production of contribution reports.

       2.      On February 19, 2021, Plaintiffs’ counsel wrote to Wayne S. Turman, the owner of

Defendant, Wayne’s Trucking, LLC, providing a copy of the court’s order, advising that the

Defendant’s response or objection was due by February 26, 2021 and requiring that the contribution

reports due for the time periods June 2020 through August 2020 and November 2020 through the

present be immediately submitted.
       3.        On March 1, 2021, this court entered an order granting Plaintiffs’ motion and

requiring the Defendant to submit its monthly fringe benefit contribution reports for the time periods

June 2020 through August 2020 and November 2020 through the present within 14 days of the entry

of said order [Dkt. 10].

       4.        On March 3, 2021, Plaintiffs’ counsel wrote to Mr. Turman providing a copy of the

court’s order and requiring that the contribution reports due for the time periods June 2020 through

August 2020 and November 2020 through the present be submitted by March 15, 2021.

       5.        On March 31, 2021, Plaintiffs’ counsel filed a motion for an order setting a hearing

on a rule to show cause against Mr. Turman for his failure to submit the required contribution reports

for the time periods June 2020 through August 2020 and November 2020 through the present

pursuant to the court’s order entered on March 1, 2021.

       6.        On April 1, 2021, this court entered an order requiring Wayne S. Turman, in his

capacity as an agent of Defendant, Wayne’s Trucking, LLC, to appear for a telephonic hearing on

April 8, 2021 at 10:00 a.m. [Dkt. 13].

       7.        On April 1, 2021, Plaintiffs’ counsel wrote to Mr. Turman advising him of the

telephone hearing scheduled for April 8, 2021. A copy of the court’s order was provided to Mr.

Turman. Additionally, Plaintiffs’ counsel sent the court’s order to its process server and requested

that the order be personally served on Mr. Turman.

       8.        After unsuccessful attempts on April 4, 2021, April 6, 2021 and April 8, 2021 at 9:00

a.m., on April 8, 2021, Plaintiffs’ process server personally served the court’s order on Mr. Turman.

However, the order was not served until 8:30 p.m., even though the telephone hearing was scheduled

for 10:00 a.m.


                                                   2
       9.      On April 8, 2021, the court issued a writ of body attachment against Mr. Turman for

his failure to appear for the telephone hearing on April 8, 2021 [Dkt. 14]. The court continued the

hearing to April 21, 2021. The court ordered that if Mr. Turman fails to participate in the April 21,

2021 telephone hearing, then it will direct the U.S. Marshal’s service to execute on the writ against

Mr. Turman.

       10.     On April 15, 2021, Plaintiffs’ counsel wrote to Mr. Turman advising him of the

telephone hearing continued until April 21, 2021 and that the matter would be turned over to the U.S.

Marshal’s Service to execute on the writ if he did not participate in the court hearing. A copy of the

court’s order was provided to Mr. Turman.

       11.     On April 21, 2021, this court held a telephone hearing at which time the Defendant

failed to participate. However, in lieu of directing that the U.S. Marshal’s Service execute on the

writ of body attachment against Mr. Turman, the court granted Plaintiffs leave to file a motion for

entry of judgment or to amend its complaint.

       12.     Based on Defendant’s submission of monthly fringe benefit contribution reports for

the months of September and October 2020, Plaintiffs estimate Defendant owes contributions for

the months of June 2020 through August 2020 and November 2020 through April 2021 in the

amount of $44,345.61. (See Affidavit of Richard J. Clarson).

       13.     Additionally, the amount of $8,869.13 is due for 20% liquidated damages and

$2,134.40 is due for interest, for a total of $11,003.53. (Clarson Aff. Par. 5).

       14.     In addition, Plaintiffs’ firm has expended $587.00 for costs and $1,766.25 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).




                                                  3
       15.    Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $57,702.39.

       WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$57,702.39.



                                                            /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
                                                CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that she mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 3rd day of June
2021:

                                 Mr. Wayne S. Turman, Registered Agent
                                 Wayne’s Trucking, LLC
                                 24363 Newport Drive
                                 Crete, IL 60417-2626

                                                                  /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\731exc\Wayne's Trucking\#29289\motion-judgment.cms.df.wpd
